In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2596 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

CHRISTOPHER EBERTS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
           No. 13‐10070‐001 — Joe Billy McDade, Judge. 
                     ____________________ 

        ARGUED JUNE 8, 2016 — DECIDED JULY 22, 2016 
                 ____________________ 

   Before BAUER, MANION, and KANNE, Circuit Judges. 
    PER  CURIAM.  Christopher  Eberts,  a  Canadian  citizen  and 
U.S.  permanent  resident,  is  a  film  producer  whose  notable 
credits  include  Lord  of  War  (2005)  and  Lucky  Number  Slevin 
(2006). But after producing a string of failed movies, in 2009 
he  filed  for  bankruptcy.  He  also  convinced  a  novice  author 
from Illinois to wire  him over $600,000 so that Eberts could 
adapt his book into a movie. Eberts instead used that money 
to buy lavish personal items, and his actions led to criminal 
2                                                           No. 15‐2596 

charges.  He  pleaded  guilty  to  seven  counts  of  wire  fraud, 
see 18 U.S.C.  § 1343,  and  three  counts  of  money  laundering, 
see id. § 1957, and he was sentenced to 46 months’ imprison‐
ment. He argues that the district court failed to consider the 
18 U.S.C.  § 3553(a)  sentencing  factors  or  Eberts’s  mitigation 
arguments  and  instead  based  the  sentence  on  unsupported 
facts. We disagree and affirm the judgment. 
                                      
                           I. BACKGROUND 
    Around the time that Eberts filed for bankruptcy in Cali‐
fornia, he was introduced by a mutual acquaintance to Illinois 
resident Jeff Elliott. Elliott was interested in  adapting into a 
movie a book he had written several years earlier about his 
son’s recovery from a brain tumor. Eberts and Elliott formed 
a limited liability company in April 2009. Both men agreed to 
invest money toward producing the movie, but Eberts did not 
disclose his insolvency. Over the next year Elliott wired about 
$615,000 to accounts controlled by Eberts. Eberts applied only 
10% of that money toward the movie; he paid his father and 
bankruptcy attorney thousands of dollars and spent the rest 
on  personal  items  like art, furniture, designer clothing, cus‐
tom  shoes,  luxury  watches,  cosmetic  medicine,  and  fine 
wines. Eberts also solicited and received a $25,000 loan from 
Elliott for an unrelated project and never repaid it. 
      After  Elliott  discovered  the  scam  in  December 2010,  he 
severed  ties  with  Eberts  and  sued  him  for  fraud  in  federal 
court.1 Eberts did not appear for the bench trial in that civil 
                                                 
1 Elliott later found other producers for the movie, which was released in 

January  2015.  See Hoovey,  IMDB,  http://www.imdb.com/title/tt2828884/ 
(last visited July 20, 2016). 
No. 15‐2596                                                          3

suit,  and  the  district  court  ordered  him  to  pay  Elliott  over 
$1 million in compensatory and punitive damages. See Elliott 
v.  Eberts,  No. 11‐1163  (C.D. Ill.  May 22,  2012).  Almost  three 
years later Eberts (via his mother) paid Elliott $400,000, and 
Elliott agreed to forgo the remaining balance. 
    In the meantime Eberts was charged with seven counts of 
wire  fraud  (for  seven  wire  transfers  from  Elliott  to  Eberts), 
see 18 U.S.C.  § 1343,  and  three  counts  of  money  laundering 
(for Eberts’s wire transfers to an art gallery, his father, and his 
bankruptcy attorney), see id. § 1957. The district court released 
him on bond but revoked the bond after Eberts tested positive 
for cocaine and opiate use, failed to disclose an October 2014 
state  forgery  conviction,  and  solicited  $250,000  from  an  un‐
dercover FBI agent by pitching an unrealistic business invest‐
ment. A couple of weeks after Eberts had paid Elliott in the 
civil suit, he pleaded guilty without a plea agreement to all 
ten counts of wire fraud and money laundering. 
    A probation officer calculated a guidelines range of 37 to 
46 months’ imprisonment. The total loss amount of $578,500 
resulted in Eberts’s base offense level being increased by 14, 
see U.S.S.G.  § 2B1.1(b)(1)(H),  and  his  total  offense  level  thus 
was 21 with a criminal‐history category of I.  Eberts initially 
objected  to  the  loss  calculation  and  the  denial  of  an  adjust‐
ment  for  acceptance  of  responsibility.  But  at  the  sentencing 
hearing,  he  withdrew  those  objections  and  instead  argued 
that he deserved a below‐guidelines sentence because he had 
demonstrated  an  “extraordinary  acceptance  of  responsibil‐
ity” based on his willingness to plead guilty, the $400,000 he 
had paid Elliott in the civil suit, and the likelihood of his re‐
moval to Canada after serving his sentence. 
4                                                      No. 15‐2596 

     Elliott and Eberts both testified at the sentencing hearing. 
Elliott described how Eberts repeatedly lied to him, stole from 
him,  and  put  his  family  through  a  great  deal  of  pain  while 
Eberts was off “having a good time partying in Greece, Spain, 
[and] St. Barts.” For his part, Eberts apologized to Elliott and 
his family and declared that he had “been overwhelmed by 
feelings  of  remorse,  guilt,  sadness,  [and]  fear.”  He  insisted 
that his “intentions going into the project to begin with were 
all  good”  but  that  he  had  gotten  “sidetracked  to  a  certain 
point for a variety of reasons.” 
    The district judge sentenced Eberts to 46 months’ impris‐
onment—the top of the guidelines range—and 3 years’ super‐
vised release, and ordered him to pay $178,500 in restitution. 
The judge suspected that Eberts “saw an opportunity to capi‐
talize on someone’s vulnerability to make some money” when 
he  approached  Elliott  about  making  the  movie.  Eberts  had 
been living a “fast” and “glamorous” Hollywood lifestyle, the 
judge said, and had used his “power of persuasion to sell a 
con job to” Elliott even though Eberts “never had any inten‐
tions of making that movie.” The judge acknowledged that he 
“could be wrong about that” but emphasized that Eberts had 
spent  only  about  $61,000  on  producing  the  movie  while 
spending hundreds of thousands of dollars on “luxury items” 
for himself. The judge also noted that Eberts’s actions while 
released  on  bond—including  fraudulently  soliciting  money 
from  an  undercover  FBI  agent—showed  that  he  was  “not 
trustworthy.”  There  existed  a  “substantial  likelihood”  that 
Eberts  would  commit  additional  crimes  because,  the  judge 
continued, “I don’t think there is anything else you know how 
to do.” The judge also rejected Eberts’s request for a lower sen‐
tence  based  on  acceptance  of  responsibility,  explaining  that 
the $400,000 payment was not “voluntary”—it merely was a 
No. 15‐2596                                                         5

settlement and a “good business deal” in a civil case where 
Eberts owed over $1 million. Finally, the judge expressed his 
desire to communicate to Eberts and others thinking of com‐
mitting  similar  crimes  that  they  cannot  “take  advantage  of 
vulnerable people like that.” 
                                   
                           II. ANALYSIS 
    On  appeal  Eberts  challenges  his  within‐guidelines  sen‐
tence. He first argues that the district court procedurally erred 
because it did not “specifically address” the § 3553(a) factors 
and instead forced the parties to “ascribe some connection im‐
plicitly.” But a district judge need not explicitly mention each 
(or any) of the § 3553(a) factors, so long as the judge’s reason‐
ing  is  consistent  with  the  applicable  sentencing  factors. 
See United States  v.  Leiva,  821 F.3d  808,  822  (7th Cir.  2016); 
United States  v.  Washington,  739 F.3d  1080,  1081–82  (7th Cir. 
2014). The district judge’s reasoning easily satisfies that stand‐
ard: the judge considered the nature and circumstances of the 
offense (highlighting that Eberts took advantage of Elliott by 
selling  him  a  “con  job”  to  maintain  his  “glamorous”  and 
“fast” lifestyle), Eberts’s history and characteristics (stressing 
that he continued his fraudulent behavior while out on bond), 
the  need  to  protect  the  community  (finding  a  “substantial 
likelihood” that Eberts would reoffend), and the need to pro‐
mote respect for the law and provide just punishment (noting 
that the sentence should convey to Eberts and anyone think‐
ing  of  committing  similar  crimes  that  they  “can’t  take  ad‐
vantage of vulnerable people like that”). 
    Eberts next argues that the district court failed to consider 
his arguments in mitigation. First, he faults the court for not 
6                                                       No. 15‐2596 

acknowledging that he faces removal to Canada upon his re‐
lease from prison. But the judge was not required to specifi‐
cally  address  Eberts’s  undeveloped  contention  that  he  had 
pleaded guilty in spite of his likely removal; while a district 
court may consider a defendant’s immigration status, it need 
not explicitly discuss a stock argument like the painful conse‐
quences of removal. See United States v. Mendoza, 576 F.3d 711, 
721–22 (7th Cir. 2009). Second, Eberts faults the court for fail‐
ing to recognize that the $400,000 he paid Elliott in restitution 
before  pleading  guilty  represented  an  “extraordinary  ac‐
ceptance  of  responsibility.”  But,  as  explained  by  the  district 
court, Eberts’s payment was not even voluntary, let alone ex‐
traordinary—he waited to settle the civil suit with Elliott until 
just  days  before  he  pleaded  guilty,  three  years  after  he  had 
been  ordered  to  pay  over  $1 million.  See United States  v. 
Grasser, 312 F.3d 336, 340 (7th Cir. 2002) (concluding that de‐
fendant who, on day of sentencing, pledged 42% of amount 
owed to plaintiff in civil suit did nothing extraordinary). And 
the judge did take this payment into consideration by order‐
ing Eberts to pay restitution of only $178,500, the sum left over 
after $400,000 was subtracted from the total loss amount. 
    Finally, Eberts argues that the district court based its sen‐
tence  on  “unsupported  information.”  In  his  view,  the  court 
incorrectly found, for instance, that he had approached Elliott 
about making the movie and that he never intended to make 
the movie. But Elliott told the court that Eberts and their mu‐
tual acquaintance had raised the movie idea with him, and the 
court  was  entitled  to  credit  that  characterization. 
See United States  v.  Harris,  791 F.3d  772,  779  (7th Cir.  2015). 
Moreover, Eberts pleaded guilty to wire fraud, which requires 
a  specific  intent  to  defraud,  see United States  v.  Weimert, 
819 F.3d 351, 355 (7th Cir. 2016), and he acknowledged that he 
No. 15‐2596                                                      7

had “misrepresented [his] actions” to Elliott and spent only 
10%  of  Elliott’s  money  on  the  movie.  There  was  ample  evi‐
dence to support the sentence imposed by the district court. 
                                                    AFFIRMED.